NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 22 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 STEVEN K. YOUNG; SUSAN KRPATA-                  No. 15-35202
 YOUNG,
                                                 D.C. No. 2:14-cv-01807-MJP
                 Plaintiffs-Appellants,

   v.                                            MEMORANDUM*

 NORTHWEST TRUSTEE SERVICES
 INC.,

                 Defendant,

 and

 GREEN TREE SERVICING, LLC; et al.,

                 Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Marsha J. Pechman, District Judge, Presiding

                          Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Steven K. Young and Susan Krpata-Young appeal pro se from the district

court’s judgment dismissing their action alleging Truth in Lending Act (“TILA”)

claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

district court’s dismissal under Federal Rule of Civil Procedure 12(b)(6). Doe v.

Abbott Labs., 571 F.3d 930, 933 (9th Cir. 2009). We affirm.

      The district court properly dismissed as time-barred the Youngs’ TILA

claim for rescission because the Youngs failed to allege facts sufficient to show

that they delivered a timely notice of rescission. See 15 U.S.C. § 1635(f) (a

borrower’s right to rescind a transaction expires three years after “the date of

consummation of the transaction”); Jesinoski v. Countrywide Home Loans, Inc.,

135 S. Ct. 790, 792 (2015) (a borrower exercises her right of rescission by

notifying the creditor of her intention to rescind, whether or not the borrower has

filed an action in court).

      The district court did not abuse its discretion in dismissing the Youngs’

action without leave to amend because amendment would be futile. See Cervantes

v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting

forth standard of review and explaining that a district court can dismiss without

leave to amend where amendment would be futile).

                                          2                                     15-35202
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                  15-35202